Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 8, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00685-CV



 IN RE JUAN GERARDO PEREZ PICHARDO AND PUBLIC INTEREST
              LEGAL FOUNDATION, INC., Relators


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                             Harris County, Texas

                          MEMORANDUM OPINION

      On September 28, 2020, relators Juan Gerardo Perez Pichardo (“Pichardo”)
and Public Interest Legal Foundation, Inc. (the “Foundation”) filed a petition for writ
of mandamus in this court. See Tex. Elec. Code § 273.061; see also Tex. R. App. P.
52.

      According to the petition, Pichardo is a registered voter in Harris County,
Texas.
      According to the petition, the Foundation is a nonpartisan, public interest
organization incorporated and based in Indianapolis, Indiana. The Foundation’s
mission is to promote the integrity of elections nationwide through research,
education, remedial programs, and litigation. The Foundation also seeks to ensure
that voter qualification laws and election administration procedures are followed.

      The respondent is Ann Harris Bennett, in her capacity as the Voter Registrar
for Harris County, Texas (“Bennett”). Relators argue that they are entitled to
mandamus relief because Bennett allegedly is failing to perform her ministerial duty
to reject and challenge all voter registration applications that do not contain a “YES”
answer to the question “Are you a United States citizen?”

      Relators ask this court to compel Bennett to:

      1. Review all new voter registration applications received for compliance with
         Election Code Section 13.002(c)(3);
      2. Reject any application that contains a “NO” answer to the citizenship
         question or does not answer “YES” to the citizenship question;
      3. Review all previously filed applications of registered voters, or permit the
         Foundation to review them, and initiate challenge procedures for any
         registrant who has not submitted an application that contains a “YES”
         answer to the citizenship question;
      4. Review all previously filed applications of registered voters, or permit the
         Foundation to review them, and initiate challenge procedures for any
         registrant who has submitted an application that contains a “NO” answer to
         the citizenship question; and
      5. Report findings of any such review to this court and to the Secretary of
         State of Texas.
      Before we can reach the merits of relators’ petition, we first must determine
whether relators have standing to bring this original proceeding. In re Hotze, No.

                                          2
14-08-00421-CV, 2008 WL 4380228, at *1 (Tex. App.—Houston [14th Dist.] July 10,
2008, no pet.) (per curiam) (mem. op.). The relators’ standing is an element of our
subject-matter jurisdiction. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440,
443–44 (Tex. 1993). Subject-matter jurisdiction is never presumed, and lack of
subject-matter jurisdiction is fundamental error that cannot be waived. Id. When we sua
sponte review a party’s standing, we construe the petition in favor of the party and, if
necessary, review the entire record to determine if any evidence supports standing. Id.
at 446. Standing is a constitutional prerequisite to obtaining judicial relief, and courts
have no subject-matter jurisdiction over and therefore must dismiss claims made by
parties who lack standing to assert them. See Heckman v. Williamson Cty., 369 S.W.3d
137, 150 (Tex. 2012).

                            REQUIREMENTS FOR STANDING

      Relators seeks mandamus relief under section 273.061 of the Election Code,
which provides:

      The supreme court or a court of appeals may issue a writ of mandamus to
      compel the performance of any duty imposed by law in connection with
      the holding of an election or a political party convention, regardless of
      whether the person responsible for performing the duty is a public officer.

Tex. Elec. Code § 273.061. To have standing under section 273.061, a party must
demonstrate that it “possesses an interest in a conflict distinct from that of the general
public, such that the defendant’s actions have caused the plaintiff some particular
injury.” In re Kherkher, 604 S.W.3d 548, 553 (Tex. App.—Houston [14th Dist.] 2020,
orig. proceeding) (quoting Williams v. Lara, 52 S.W.3d 171, 178 (Tex. 2001)). The
claimant must show a particularized injury beyond that of the general public. Id. “Our


                                            3
decisions have always required a plaintiff to allege some injury distinct from that
sustained by the public at large.” Brown v. Todd, 53 S.W.3d 297, 302 (Tex. 2001). “No
Texas court has ever recognized that a plaintiff’s status as a voter, without more, confers
standing to challenge the lawfulness of governmental acts.” Id. For example, a voter
lacks standing to seek the removal of an ineligible candidate from the ballot because the
voter has no special interest. See e.g., Clifton v. Walters, 308 S.W.3d 94, 99 (Tex. App.—
Fort Worth 2010, pet. denied); Brimer v. Maxwell, 265 S.W.3d 926, 928 (Tex. App.—
Dallas 2008, no pet.).

                         RELATORS’ FAILURE TO SHOW STANDING

       Pichardo argues that he has standing to obtain mandamus relief under section
273.061 because, unless Bennet is compelled to comply with the Election Code, he
is at risk of having his vote canceled out by an ineligible vote. But that alleged harm
is true of every member of the general public who is registered to vote. Pichardo
lacks standing because he has not shown that he has an interest or a particularized injury
that is distinct from that of the general public. See e.g., Brown, 53 S.W.3d at 302; In re
Kherkher, 604 S.W.3d at 553.

       The Foundation argues that it is harmed or injured by Bennett’s alleged
noncompliance with the Election Code because Bennett’s noncompliance has impaired
and will continue to impair it from carrying out its mission to promote election integrity
and compliance with federal and state statutes that ensure the integrity of elections. The
Foundation alleges it has diverted resources and incurred substantial costs to obtain
Registrar Bennett’s voter list maintenance records and monitor her compliance with the
Election Code, and that absent relief, it will be forced to divert additional resources. The
Foundation lacks standing because it has not shown that it has an interest or a

                                             4
particularized injury that is distinct from that of the general public. See e.g., In re
Kherkher, 604 S.W.3d at 553. The mere fact that the Foundation has incurred expenses
and legal fees to bring this litigation does not establish a particularized injury that is
sufficient to confer standing to bring an action under section 273.061 of the Election
Code. The Foundation cites no authority that supports its standing argument.

                                           CONCLUSION

        Because relators have not shown that they have standing to seek mandamus relief
under section 273.061 of the Election Code, this court lacks subject-matter jurisdiction.
We therefore dismiss relators’ petition for writ of mandamus for lack of jurisdiction.1



                                                        PER CURIAM


Panel consists of Justices Spain, Hassan, and Poissant.




        1
         Additionally, the election is already underway. The Harris County Clerk has represented to the
Texas Supreme Court that his office would accept mail-in ballots beginning September 24. In re Hotze, No.
20-0430 (Tex. Oct. 7, 2020), available at https://www.txcourts.gov/media/1449868/200739.pdf. “The
United States Supreme Court has repeatedly warned against judicial interference in an election that is
imminent or ongoing.” Id. (citations omitted).


                                                   5